Case 2:20-cv-03466-MCS-PVC Document 26 Filed 01/22/21 Page 1 of 4 Page ID #:161



   1 Mathew K. Higbee, Esq., SBN 241380
     Saba A. Basria, Esq., SBN 307594
   2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
     Santa Ana, CA 92705
   3 (714) 617-8350
   4 Email:597-6559
     (714)           facsimile
            mhigbee@higbeeassociates.com
   5 E-mail: sbasria@higbeeassociates.com
   6 Attorneys for Plaintiff
     TAMARA WAREKA aka
     TAMARA WILLIAMS
   7
     Ian A. Stewart (State Bar No. 250689)
   8 Jura C. Zibas (State Bar No. 217864)
     WILSON ELSER MOSKOWITZ EDELMAN &
   9 DICKER LLP
     555 South Flower Street, Suite 2900
  10 Los Angeles, CA 90071-2407
     Telephone: (213) 443-5100
  11 Facsimile: (213) 443-5101
     Email: Ian.Stewart@wilsonelser.com
  12
     Attorneys for Defendant
  13 SEED BEAUTY, LLC and
     COLOURPOP COSMETICS, LLC
  14
  15
                         UNITED STATES DISTRICT COURT
  16                    CENTRAL DISTRICT OF CALIFORNIA
  17   TAMARA WAREKA aka TAMARA                     Case No. 2:20-cv-03466-MCS-PVC
       WILLIAMS,
  18                                                JOINT STIPULATION TO EXTEND
                             Plaintiff,             DISCOVERY CUT-OFF DATE
  19
       v.
  20
       SEED BEAUTY, LLC; COLOURPOP
  21   COSMETICS, LLC; and DOES 1
       through 10 inclusive,
  22
                             Defendants.
  23
  24
  25         Pursuant to the Scheduling and Case Management Order, the discovery cut
  26   off date is Februray 2, 2021       (Doc. No. 21-1).   The parties have exchanged
  27   discovery requests and responses, but require additional time to complete
  28
            JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF DATE
                                                1
Case 2:20-cv-03466-MCS-PVC Document 26 Filed 01/22/21 Page 2 of 4 Page ID #:162



   1   depositions in an adequate manner. The parties also feel this matter is suitable for
   2   mediation and are discussing appropriate dates. As such, the parties request a

   3   limited extension of time as follows:

   4
   5      • Discovery Cut-Off : April 2, 2021

   6      • Motion Cut-Off: April 13, 2021

   7      • Settlement Conference Completion: April 13, 2021
          • Joint Status Report re Settlement: April 20, 2021
   8
          • Motions in Limine Filing Deadline: May 13, 2021
   9
          • Opposition to Motion in Limine Filing Deadline: May 20, 2021
  10
          • Proposed Pretrial Conference Order: May 13, 2021
  11
          • Contentions of Fact/Law: May 13, 2021
  12
          • Pretrial Exhibit Stipulation: May 13, 2021
  13
          • Joint Exhibit List: May 13, 2021
  14
          • Witness Lists & Joint Trial Witness Time Estimate Form: May 13, 2021
  15
          • Agreed Statement of the Case: May 13, 2021
  16
          • Proposed Voir Dire Questions: May 13, 2021
  17
          • Verdict Forms: May 13, 2021
  18
          • Final Pre-trial Conference: May 27, 2021
  19
          • Trial: June 24, 2021
  20
  21
             No other extensions of time have been sought in this matter. The parties
  22
       believe the extension will allow for a more thorough completion of discovery. The
  23
       extension is limited in scope and will not greatly draw out the original schedule.
  24
       For these reasons, the parties respectfully request an extension of time to the
  25   discovery cut-off date and the dates that follow.
  26
  27
  28
           JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF DATE
                                                 2
Case 2:20-cv-03466-MCS-PVC Document 26 Filed 01/22/21 Page 3 of 4 Page ID #:163



   1   Dated: January 22, 2021      HIGBEE & ASSOCIATES
   2
                                    By: _/s/ Saba A. Basria
   3                                Saba A. Basria, Esq.
   4                                Attorney for Plaintiff
   5 Dated: January 22, 2021     WILSON ELSER MOSKOWITZ EDELMAN &
                                 DICKER LLP
   6
                                    By: /s/ Ian Stewart
   7
                                    Ian Stewart, Esq.
   8                                Attorney for Defendant
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
          JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF DATE
                                             3
Case 2:20-cv-03466-MCS-PVC Document 26 Filed 01/22/21 Page 4 of 4 Page ID #:164


                                     PROOF OF SERVICE
   1
       I, the undersigned, say:
   2
   3
             I am a citizen of the United States and I am a member of the Bar of this
   4
       Court. I am over the age of 18 and not a party to the within action My business
   5
       address is 1504 Brookhollow Dr., Ste 112, Santa Ana, California, 92705.
   6
   7         On January 22, 2021, I caused to be served the foregoing documents:
   8
             JOINT REQUEST TO EXTEND DISCOVERY CUT-OFF DATE
   9
  10         I hereby certify that I electronically filed the foregoing with the Clerk of the
  11   Court for the United States District Court, Central District of California using the
  12   CM/ECF system which will send notice of such filing to the following registered

  13   CM/ECF users:

  14
             Ian Stewart
  15
             Ian.Stewart@wilsonelser.com
  16
  17
             I certify under penalty of perjury under the laws of the United States that the
  18
       foregoing is true and correct. Executed on January 22, 2020, at Santa Ana,
  19   California.
  20
  21                                                 /s/ Saba A. Basria
                                                     Saba A, Basria, Esq.
  22                                                 Counsel for Plaintiff

  23
  24
  25
  26
  27
  28
           JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF DATE
                                                 4
